UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11149 CAPITAL REALTY INVESTORS, LTD. (Exact Name of Issuer as Specified in its Charter) District of Columbia 52-1219926 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noþ Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. YesoNoþ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, indefinitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kþ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of Aaccelerated filer and large accelerated filer@ in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The units of limited partner interest of the Registrant are not traded in any market.Therefore, the units of limited partner interest had neither a market selling price nor an average bid or asked price. DOCUMENTS INCORPORATED BY REFERENCE CAPITAL REALTY INVESTORS, LTD. 2-K TABLE OF CONTENTS Page Number PART I Item 1. Business I-1 Item 2. Properties I-3 Item 3. Legal Proceedings I-3 Item 4. Submission of Matters to a Vote of Security Holders I-3 PART II Item 5. Market for the Registrant’s Partnership Interests and Related Partnership Matters II-1 Item 7. Management’s Discussion and Analysis of Financial Condition and Results or Operations II-2 Item 8. Financial Statements II-5 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure II-5 Item 9A. Controls and Procedures II-6 Item 9B. Other Information II-7 PART III Item 10. Directors and Executive Officers of the Registrant III-1 Item 11. Executive Compensation III-1 Item 12. Security Ownership of Certain Beneficial Owners and Management III-2 Item 13. Certain Relationships and Related Transactions III-3 Item 14. Principal Accountant Fees and Services III-3 PART IV Item 15. Exhibits and Financial Statements IV-1 PART I ITEM 1.BUSINESS Capital Realty Investors, Ltd. (the “Partnership”) is a limited partnership which was formed under the District of Columbia Limited Partnership Act on June 1, 1981.On December 31, 1981, the Partnership commenced offering 30,000 units of limited partner interest through a public offering managed by Merrill Lynch, Pierce, Fenner & Smith, Incorporated.The Partnership closed the offering on December 31, 1982, at which time 24,837 units of limited partner interest had become subscribed.As of December 31, 2010, 90 units of limited partner interest had been abandoned. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, current and former shareholders of CRI and Rockville Pike Associates, Ltd., a Maryland limited partnership which includes the shareholders of CRI and certain former officers and employees of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. The Partnership was formed to invest in real estate, which is the Partnership's principal business activity, by acquiring and holding limited partner interests in limited partnerships (“Local Partnerships”).The Partnership originally made investments in eighteen Local Partnerships.As of December 31, 2010, the Partnership retained investments in six Local Partnerships.The original objectives of these investments, not necessarily in order of importance, were to: (i) preserve and protect the Partnership's capital; (ii) provide, during the early years of the Partnership's operations, current tax benefits to the partners in the form of tax losses which the partners could use to offset income from other sources; (iii) provide capital appreciation through increases in the value of the Partnership's investments and increased equity through periodic payments on the indebtedness of the apartment complexes; and (iv) provide cash distributions from sale or refinancing of the Partnership's investments and, on a limited basis, from rental operations. See Part II, Item 7, Management's Discussion and Analysis of Financial Condition and Results of Operations, for a discussion of factors affecting the original investment objectives. The Local Partnerships in which the Partnership invested were organized by private developers who acquired the sites, or options thereon, applied for mortgage financing and applicable mortgage insurance and/or subsidies, and who generally remain as the local general partners in the Local Partnerships.In most cases, the local general partners of the Local Partnerships retain responsibility for maintaining, operating and managing the projects.However, under certain circumstances, the Local Partnerships’ partnership agreements permit removal of the local general partner and replacement with another local general partner or with an affiliate of the Partnership's Managing General Partner. As a result of its investment in the Local Partnerships, the Partnership became the principal limited partner in eighteen (six remaining as of December 31, 2010) Local Partnerships.As a limited partner, the Partnership's legal liability for obligations of the Local Partnerships is limited to its investment.In most cases, an affiliate of the Managing General Partner of the Partnership is also a general partner of the Local Partnerships.The local general partners and affiliates of the Managing General Partner may operate other apartment complexes which may be in competition for eligible tenants with the Local Partnerships' apartment complexes. I-1 PART I ITEM 1.BUSINESS - Continued A schedule of the apartment complexes owned by Local Partnerships in which the Partnership has an investment as of December 31, 2010, follows. SCHEDULE OF APARTMENT COMPLEXES OWNED BY LOCAL PARTNERSHIPS IN WHICH CAPITAL REALTY INVESTORS, LTD. HAS AN INVESTMENT (1) Name and Location Of Apartment Complex Mortgage Payable at 12/31/10 (2) Financed and/or Insured and/or Subsidized Under Number of Rental Units Units Authorized for Low Income Subsidies Expiration of HAP Contract Capitol Commons Lansing, MI $1,737,742 Michigan State Housing Development Authority 05/31/12 Chestnut Fresno, CA 685,660 California Housing Finance Agency 90 90 01/14/13 Hillview Terrace Traverse City, MI 1,671,314 Rural Economic Community Development New Sharon Woods Apts. Deptford, NJ 3,569,297 Federal Housing Administration(FHA) 50 50 09/01/26 Shallowford Oaks Chamblee, GA 4,630,356 FHA Westwood Village New Haven, CT 310,891 Connecticut Housing Finance Authority 48 48 02/24/12 Totals (6 Properties) $12,605,261 Name and Location of Apartment Complex Units Occupied As Percentage of Total Units As of December 31, Average Effective Annual Rental Per Unit for the Years Ended December 31, Capitol Commons Lansing, MI 100% 99% 99% 100% 99% $10,325 $10,122 $10,114 $ 9,831 Chestnut Fresno, CA 98% 99% 99% 99% 99% 9,019 8,806 8,591 8,347 8,094 Hillview Terrace Traverse City, MI 99% 99% 99% 99% 100% 5,172 5,160 5,062 4,846 4,608 New Sharon Woods Apts. Deptford, NJ 98% 97% 98% 93% 98% 12,513 11,960 11,784 10,835 11,680 Shallowford Oaks Chamblee, GA 88% 85% 82% 88% 92% 6,849 7,013 7,877 8,229 8,166 Westwood Village New Haven, CT 97% 97% 96% 95% 98% 15,464 14,891 13,793 12,853 12,918 Totals (6 Properties) (3) 91% 95% 96% 96% 98% $ 8,770 $ 8,725 $ 8,771 $ 9,204 $ 9,216 ————— All properties are multifamily housing complexes.No single tenant rents 10% or more of the rentable square footage.Residential leases are typically one year or less in length, with varying expiration dates, and substantially all rentable space is for residential purposes. The amounts provided are the balances of first mortgage loans payable by the Local Partnerships as of December 31, 2010. The totals for the percentage of units occupied and the average effective annual rental per unit are based on a simple average. I-2 PART I ITEM 1.BUSINESS – Continued As a subsequent event in January 2011, the Shallowford Oaks property was unable to meet its debt service requirements and was therefore in default with regards to the mortgage encumbering the property.See the notes to the financial statements for additional information concerning the default on the mortgage of the Shallowford Oaks property. On March 31, 2008, the Partnership’s interest in Court Place was sold.See the notes to financial statements for additional information concerning the sale. On March 31, 2008, the Partnership’s interest in Park Glen was sold.See the notes to financial statements for additional information concerning the sale. On March 31, 2008, the Partnership’s interest in Warner House was sold.See the notes to financial statements for additional information concerning the sale. On January 1, 2008, the Partnership’s interest in Linden Place was sold.See the notes to financial statements for additional information concerning the sale. ITEM 2.PROPERTIES Through its ownership of limited partner interests in Local Partnerships, Capital Realty Investors, Ltd., indirectly holds an interest in the real estate owned by the Local Partnerships.See Part I, Item 1, for information concerning these properties. ITEM 3.LEGAL PROCEEDINGS There are no material pending legal proceedings to which the Partnership is a party. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. I-3 PART II ITEM 5.MARKET FOR THE REGISTRANT’S PARTNERSHIP INTERESTS AND RELATED PARTNERSHIP MATTERS (a) There is no established market for the purchase and sale of units of limited partner interest (Units) in the Partnership, although various informal secondary market services may exist.Due to the limited markets, however, investors may be unable to sell or otherwise dispose of their Units. (b) As of April 13, 2011, there were approximately 1,276 registered holders of Units in the Partnership. (c) On March 27, 2009, the Partnership paid a cash distribution of $2,524,194 ($102 per Unit) to the Limited Partners who were holders of record as of March 27, 2009. On July 26, 2010, the Partnership paid a cash distribution of $742,410 ($30 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. II-1 PART II ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Capital Realty Investors, Ltd.’s Management’s Discussion and Analysis of Financial Condition and Results of Operations section is based on the financial statements, and contains information that may be considered forward looking, including statements regarding the effect of governmental regulations.Actual results may differ materially from those described in the forward looking statements and will be affected by a variety of factors including national and local economic conditions, the general level of interest rates, governmental regulations affecting the Partnership and interpretations of those regulations, the competitive environment in which the Partnership operates, and the availability of working capital. Critical Accounting Policies The Partnership has disclosed its selection and application of significant accounting policies in Note 1 of the notes to financial statements included in this annual report on Form 10-K at December 31, 2010.The Partnership accounts for its investments in partnerships (Local Partnerships) by the equity method because the Partnership is a limited partner in the Local Partnerships.As such the Partnership has no control over the selection and application of accounting policies, or the use of estimates, by the Local Partnerships.Environmental and operational trends, events and uncertainties that might affect the properties owned by the Local Partnerships would not necessarily have a significant impact on the Partnership’s application of the equity method of accounting, since the equity method has been suspended for four Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships.The Partnership reviews property assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.Recoverability is measured by a comparison of the carrying amount of an asset to the estimated future net cash flows expected to be generated by the asset.If an asset was determined to be impaired, its basis would be adjusted to fair value through the recognition of an impairment loss. Recent Accounting Pronouncements On July 1, 2009, the Partnership adopted Financial Accounting Standards Board Accounting Standards Codification (“ASC”), which establishes the ASC as the source of authoritative accounting principles to be applied in preparation of financial statements in conformity with US GAAP.The adoption of this standard did not have a material impact on the financial position, results of operations or cash flows. On January 1, 2009, the Partnership adopted the new accounting standard which requires adoption of the fair value standards in the ASC for nonfinancial assets and nonfinancial liabilities.The adoption did not have a material impact on the financial position, results of operations or cash flows. During the quarter ended June 30, 2009, the Partnership adopted the new accounting standard which requires disclosure regarding the fair value of financial instruments for interim reporting periods as well as in annual financial statements. II-2 PART II ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – Continued The ASC establishes general standards of accounting and disclosure of events that occur after the balance sheet date but before the Partnership issues financial statements or has them available to issue. The ASC defines (i) the period after the balance sheet date during which a reporting entity’s management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (ii) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and (iii) the disclosures an entity should make about events or transactions that occurred after the balance sheet date. The guidance became effective for periods ending after June 15, 2009. The adoption of the guidance did not have a material impact on the financial position, results of operations or cash flows. In June2009, the FASB issued an amendment to the accounting and disclosure requirements for the consolidation of variable interest entities (“VIE”s). The amended guidance modifies the consolidation model to one based on control and economics, and replaces the current quantitative primary beneficiary analysis with a qualitative analysis. The primary beneficiary of a VIE will be the entity that has (1)the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (2)the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. If multiple unrelated parties share such power, as defined, no party will be required to consolidate the VIE. Further, the amended guidance requires continual reconsideration of the primary beneficiary of a VIE and adds an additional reconsideration event for determination of whether an entity is a VIE. Additionally, the amendment requires enhanced and expanded disclosures around VIEs. This amendment is effective for fiscal years beginning after November15, 2009. The Partnership has determined that adoption of this guidance has no material impact on the Partnership’s financial statements. General The Partnership has invested, through Local Partnerships, primarily in federal or state government-assisted apartment complexes intended to provide housing to the elderly and/or to low and moderate income tenants.In conjunction with such governmental assistance, which may include federal and/or state financing at below-market interest rates and rental subsidies, the Local Partnerships agreed to regulatory limitations on (i) cash distributions, (ii) use of the properties, and (iii) sale or refinancing.These limitations typically were designed to remain in place for the life of the mortgage. C.R.I., Inc. (the Managing General Partner) continues to evaluate the Partnership’s underlying apartment complexes to develop strategies that maximize the benefits to investors. Numerous variables, including adverse general economic conditions, as well as, Local Partnership agreements and regulatory restrictions impact the ability and timing of effectuating the sale of certain properties owned by the Local Partnerships or the Partnership’s interests in the Local Partnerships.The Managing General Partner continues to explore strategies that will result in the sale of properties owned by the Local Partnerships or the Partnership’s interests in the Local Partnerships at terms advantageous to the Partnership.While the Managing General Partner cannot predict the outcome for any particular property at this time, the Managing General Partner will continue to work with the Local Partnerships to develop strategies that maximize the benefits to investors. II-3 PART II ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – Continued Financial Condition/Liquidity As of December 31, 2010, the Partnership had approximately 1,276 investors who held a total of 24,747 units of limited partner interest which were originally sold for the aggregate amount of $24,747,000. The Partnership originally made investments in eighteen Local Partnerships, of which six remain at December 31, 2010.The Partnership’s liquidity, with unrestricted cash resources of $2,552,538 as of December 31, 2010, along with anticipated future cash distributions from the Local Partnerships, is expected to be adequate to meet its current and anticipated operating cash needs. As of April 13, 2011, there were no material commitments for capital expenditures. During 2010 and 2009, the Partnership received cash distributions of $59,372 and $41,875, respectively, from the Local Partnerships. The Partnership closely monitors its cash flow and liquidity position in an effort to ensure that sufficient cash is available for operating requirements.For the year ended December 31, 2010, existing cash resources and the receipt of distributions from Local Partnerships were adequate to support net cash used in operating activities and investing activities.Cash and cash equivalents decreased $1,297,495 during 2010, primarily due to the distribution paid and advances made to the Local Partnership. On March 27, 2009, the Partnership paid a cash distribution of $2,524,194 ($102 per Unit) to the Limited Partners who were holders of record as of March 27, 2009. On July 26, 2010, the Partnership paid a cash distribution of $742,410 ($30 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. Results of Operations 2010 versus 2009 The Partnership recognized a net income of $296,978 for the year ended December 31, 2010, compared to a net loss of $202,018 for the year ended 2009, primarily due to increases in share of income from partnerships.Share of income from partnerships increased primarily due to higher share of income from one Local Partnership as well as due to lower advances which were reduced to zero by the Partnership as a result of losses at the Local Partnership level (see note 2.b. in notes to financial statements for additional information). For financial reporting purposes, the Partnership, as a limited partner in the Local Partnerships, does not record losses from the Local Partnerships in excess of its investment to the extent that the Partnership has no further obligation to advance funds or provide financing to the Local Partnerships.As a result, the Partnership’s share of income from partnerships for the years ended December 31, 2010 and 2009, did not include losses of $64,462 and $275,248, respectively.Distributions of $7,219 and $14,439received from one Local Partnership during 2010 and 2009, respectively, for which the Partnership’s carrying value is zero (equity method suspended), were recorded as increases in the Partnership’s share of income from partnerships in the year received. II-4 PART II ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – Continued Inflation Inflation allows for increases in rental rates, usually offsetting any higher operating and replacement costs.Furthermore, inflation generally does not impact the fixed rate long-term financing under which the Partnership’s real property investments were purchased.Future inflation could allow for appreciated values of the Local Partnerships’ properties over an extended period of time as rental revenues and replacement values gradually increase. The combined rental revenues of the Partnership’s remaining properties for the three years ended December 31, 2010, 2009 and 2008 follow.Combined rental revenue amounts have been adjusted to reflect property sales and interests transferred in prior years. For the years ended December 31, Combined Rental Revenue Annual Percentage Increase (decrease) 0.5% (.5%) 1.1% ITEM 8.FINANCIAL STATEMENTS The information required by this item is contained in Part IV. ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE On December 22, 2010, the Partnership dismissed Grant Thornton LLP (“Grant Thornton”) as the Partnership’s independent registered public accounting firm. The decision to change accountants was approved by the Audit Committee of the Board of Directors of the Partnership. Effective as of December 23, 2010, the Audit Committee of the Partnership engaged Reznick Group, P.C. (“Reznick”) as the Partnership’s independent registered public accounting firm. The decision to engage Reznick was approved by the Audit Committee of the Board of Directors of the Partnership as of such date. During the years ended December 31, 2009 and 2008, and the subsequent interim period ended September 30, 2010, neither the Partnership nor anyone on its behalf has consulted with Reznick regarding either (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Partnership’s financial statements; or (ii)any matter that was the subject of a disagreement (as that term is defined in Item304(a)(1)(iv) of RegulationS-K and the related instructions to Item304 of RegulationS-K) or a reportable event (as that term is defined in Item304(a)(1)(v) of RegulationS-K). II-5 PART II ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE– Continued Grant Thornton’s reports on the financial statements for each of the two fiscal years ended December31, 2009 and 2008, contained no adverse opinion or disclaimer of opinion, and were not qualified or modified as to uncertainty, audit scope or accounting principle. During the fiscal years ended December31, 2009 and 2008 there were no disagreements with Grant Thornton on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Grant Thornton, would have caused it to make reference to the subject matter of the disagreements in its reports on the financial statements for such years. During the fiscal years ended December31, 2009 and 2008 there were no reportable events as defined in Item304(a)(1)(v) of RegulationS-K.Grant Thorntonhas furnished a letter addressed to the Securities and Exchange Commission that was included as an exhibit to the Partnership’s Form 8-K, initially filed with the Securities and Exchange Commission on December 28, 2010, stating its agreement with the statements concerning Grant Thornton made in that 8-K. ITEM 9A.CONTROLS AND PROCEDURES In February 2011, representatives of the Managing General Partner of the Partnership carried out an evaluation of the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures, pursuant to Exchange Act Rules 13a-15 and 15d-15.The Managing General Partner does not expect that the Partnership’s disclosure controls and procedures will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected.Based on such evaluation, our principal executive officer and principal financial officer have concluded that as of December 31, 2010, our disclosure controls and procedures were effective to ensure that (i) the information required to be disclosed by us in the reports filed or submitted by us under the Securities Exchange Act of 1934, as amended, was recorded, processed, summarized or reported within the time periods specified in the SEC’s rules and forms and (ii) such information was accumulated and communicated to management, including our principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure. Management’s Annual Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f). Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework set forth in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). II-6 PART II ITEM 9A.CONTROLS AND PROCEDURES – Continued Based on our evaluation, management has concluded that its internal control over financial reporting was effective as of December 31, 2010. This Annual Report does not include an attestation report of the Partnership’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Partnership’s registered public accounting firm pursuant to rulesof the Securities and Exchange Commission that permit the Partnership to provide only management’s report in this Annual Report on Form10-K. In addition, there have been no significant changes in the Partnership’s internal control over financial reporting that occurred during the Partnership’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Partnership’s internal control over financial reporting. ITEM 9B.OTHER INFORMATION As a subsequent event in January 2011, the Shallowford Oaks property was unable to meet its debt service requirements and was therefore in default with regards to the mortgage encumbering the property.See the notes to the financial statements for additional information concerning the default on the mortgage of the Shallowford Oaks property. Certain states may assert claims against the Partnership for failure to withhold and remit state income tax on operating profit or where the sale(s) of property in which the Partnership was invested failed to produce sufficient cash proceeds with which to pay the state tax and/or to pay statutory partnership filing fees.The Partnership is unable to quantify the amount of such potential claims at this time. The Partnership has consistently advised its Partners that they should consult with their tax advisors as to the necessity of filing non-resident returns in such states with respect to their proportional taxes due. II-7 PART III ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT (a) and (b) The Partnership has no directors, executive officers or employees of its own. (a) and (b) The names, ages and business experience of the directors and executive officers of C.R.I., Inc., the Managing General Partner of the Partnership, follow. William B. Dockser, 74, has been the Chairman of the Board and a Director of CRI since 1974.Prior to forming CRI, he served as President of Kaufman and Broad Asset Management, Inc., an affiliate of Kaufman and Broad, Inc., which managed publicly held limited partnerships created to invest in low and moderate income multifamily apartment properties.Prior to joining Kaufman and Broad, he served in various positions at HUD, culminating in the post of Deputy FHA Commissioner and Deputy Assistant Secretary for Housing Production and Mortgage Credit, where he was responsible for all federally insured housing production programs.Before coming to the Washington, D. C. area, Mr. Dockser was a practicing attorney in Boston and served as a special Assistant Attorney General for the Commonwealth of Massachusetts.He holds a Bachelor of Laws degree from Yale University Law School and a Bachelor of Arts degree, cum laude, from Harvard University. H. William Willoughby, 64, has been President, Secretary and a Director of CRI since January 1990, and was Senior Executive Vice President, Secretary and a Director of CRI from 1974 to 1989.Effective May 7, 2005, he assumed the duties of Principal Financial Officer and Principal Accounting Officer of CRI.He is principally responsible for the financial management of CRI and its associated partnerships.Prior to joining CRI in 1974, he was Vice President of Shelter Corporation of America and a number of its subsidiaries dealing principally with real estate development and equity financing. Before joining Shelter Corporation, he was a senior tax accountant with Arthur Andersen & Co.He holds a Juris Doctor degree, a Master of Business Administration degree and a Bachelor of Science degree in Business Administration from the University of South Dakota. (c) There is no family relationship between any of the foregoing directors and executive officers. (d) Involvement in certain legal proceedings. None. ITEM 11.EXECUTIVE COMPENSATION (a), (b), (c), (d), (e), (f), (g), and (h) The Partnership has no officers or directors.However, in accordance with the Partnership Agreement, and as disclosed in the public offering, various kinds of compensation and fees were paid or are payable to the General Partners and their affiliates.Additional information required by this Item 11 is incorporated herein by reference to Notes 3 and 4 of the notes to financial statements contained in Part IV. III-1 PART III ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT (a) Security ownership of certain beneficial owners. The following table sets forth certain information concerning any person (including any “group”) who is known by the Partnership to be the beneficial owner of more than five percent of the issued and outstanding units of additional limited partner interest (Units) at April 13, 2011. % of Total Name and Address Amount and Nature Units Issued Of Beneficial Owner of Beneficial Ownership and Outstanding Equity Resource 5,744.25 Units 23.21% Investments, LLC & Affiliates 44 Brattle Street Cambridge, MA 02138 (b) Security ownership of management. The following table sets forth certain information concerning all Units beneficially owned, as of April 13, 2011, by each director and by all directors and officers as a group of the Managing General Partner of the Partnership. % of Total Name of Amount and Nature Units Issued Beneficial Owner of Beneficial Ownership and Outstanding William B. Dockser None 0.0% H. William Willoughby None 0.0% All Directors and Officers as a Group (2 persons) None 0.0% (c) Changes in control. There exists no arrangement known to the Partnership, the operation of which may, at a subsequent date, result in a change in control of the Partnership.There is a provision in the Limited Partnership Agreement which allows, under certain circumstances, the ability to change control. III-2 PART III ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS (a) and (b) Transactions with management and others. The Partnership has no directors or officers.In addition, the Partnership has had no transactions with individual officers or directors of the Managing General Partner of the Partnership other than any indirect interest such officers and directors may have in the amounts paid to the Managing General Partner or its affiliates by virtue of their stock ownership in CRI.Item 11 of this report, which contains a discussion of the fees and other compensation paid or accrued by the Partnership to the General Partners or their affiliates, is incorporated herein by reference.Note 3 of the notes to financial statements contained in Part IV, which contains disclosure of related party transactions, is also incorporated herein by reference. (c) Certain business relationships. The Partnership's response to Item 13(a) is incorporated herein by reference.In addition, the Partnership has no business relationship with entities of which the officers and directors of the Managing General Partner of the Partnership are officers, directors or equity owners other than as set forth in the Partnership's response to Item 13(a). (d) Transactions with promoters. Not applicable. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES For the years ended December 31, 2010 and December 31, 2009, the Partnership incurred professional fees for the services of the Partnership’s independent registered public accounting firm Grant Thornton as follows: Audit fees (1) $ $ Audit-related fees (2) Tax fees (3) All other fees Total billed $ $ ————— Principally fees for the audit of the Partnership’s annual financial statements, the independent registered public accounting firm’s review of the Partnership’s quarterly financial statements, and services provided in connection with the Partnership’s regulatory filings. Principally fees for assurance and related services performed by the Partnership’s independent registered public accounting firm that are reasonably related to the performance of the audit or review of the Partnership’s financial statements. Fees for preparation of Partnership federal and state tax returns. III-3 PART III ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES – Continued The Partnership has no directors or officers.The Board of Directors of the Managing General Partner of the Partnership, serving as the Audit Committee, has approved in advance 100% of the fees paid to, and services provided by the Partnership’s independent registered public accounting firm. Prior to approving the Partnership’s independent registered public accounting firm providing any non-audit services, the Board of Directors of the Managing General Partner of the Partnership would assess whether the provision of those services would compromise the Partnership’s independent registered public accounting firm independence. Grant Thornton was dismissed as the Partnership’s independent registered public accounting firm after the filing of the Partnership’s 10-Q for the third quarter of fiscal year 2010. Reznick was engaged as the Partnership’s new independent registered public accounting firm and performed the fiscal 2010yearend audit. Reznick provided partnership tax return preparation services for the year ended December 31, 2010 and Grant Thornton provided partnership tax return preparation services during the years ended December 31, 2010and December 31, 2009, which services it was determined did not compromise Reznick’s or Grant Thornton’s independence. III-4 PART IV ITEM 15.EXHIBITS 1.Financial Statements a.The following documents are included as part of this report: (1)Financial Statements Report of Independent Registered Public Accounting Firm Balance Sheets Statements of Operations Statements of Changes in Partners’ (Deficit) Capital Statements of Cash Flows Notes to Financial Statements (2)Financial Statement Schedules None. (3)Exhibits Index of Exhibits(Listed according to the number assigned in the table in Item 601 of Regulation S-K.) Exhibit No. 4 - Instruments defining the rights of security holders, including indentures. a. Amended Certificate and Limited Partnership Agreement of Capital Realty Investors, Ltd.(Incorporated by reference to Exhibit No. 4 to Registrant's Registration Statement on Form S-11, as amended, dated December 4, 1981.) Exhibit No. 10 - Material Contracts. a. Management Services Agreement between CRI and Capital Realty Investors, Ltd.(Incorporated by reference to Exhibit No. 10(b) to Registrant's Registration Statement on Form S-11, as amended, dated December 4, 1981.) Exhibit No. 31.1 - Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 31.2 - Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 32 - Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit No.99 - Additional Exhibits IV-1 PART IV ITEM 15.EXHIBITS - Continued a. Prospectus of the Partnership, dated December 31, 1981.(Incorporated by reference to Registrant's Registration Statement on Form S-11, as amended, dated December 4, 1981.) b. Reports of other auditors relating to the audits of the financial statements of Local Partnerships in which Capital Realty Investors, Ltd. has invested. IV-2 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL REALTY INVESTORS, LTD. (Registrant) April 13, 2011 By:/s/ William B. Dockser DATE William B. Dockser Director, Chairman of the Board, and Treasurer Principal Executive Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. April 13, 2011 By:/s/ H. William Willoughby DATE H. William Willoughby Director, President, Secretary, Principal Financial Officer and Principal Accounting Officer IV-3 CAPITAL REALTY INVESTORS, LTD. INDEX TO FINANCIAL STATEMENTS Page Financial Statements of Capital Realty Investors, Ltd. Report of Independent Registered Public Accounting Firm IV-5-6 Balance Sheets as of December 31, 2010 and 2009 IV-7 Statements of Operations for the Years Ended December 31, 2010, 2009 and 2008 IV-8 Statements of Changes in Partners’ (Deficit) Capital for the Years Ended December 31, 2010, 2009 and 2008 IV-9 Statements of Cash Flows for the Years Ended December 31, 2010, 2009 and 2008 IV-10 Notes to Financial Statements IV-11 IV-4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Partners Capital Realty Investors, Ltd. We have audited the accompanying balance sheet of Capital Realty Investors, Ltd. (the Partnership) as of December 31, 2010 and the related statements of operations, changes in partners’ (deficit) capital, and cash flows for the year then ended.These financial statements are the responsibility of the Partnership’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Capital Realty Investors, Ltd. as of December 31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ REZNICK GROUP, P.C. Bethesda, Maryland April 13, 2011 IV-5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Partners Capital Realty Investors, Ltd. We have audited the accompanying balance sheet of Capital Realty Investors, Ltd. (a Maryland limited partnership) (the Partnership) as of December 31, 2009, and the related statements of operations, changes in partners’ (deficit) capital, and cash flows for each of the two years in the period ended December 31, 2009.These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We did not audit the financial statements of the Local Partnerships.The Partnership’s share of income from these Local Partnerships constitutes no portion of income in 2009 and 2008 included in the Partnership’s 2009 and 2008 net income. The financial statements of these Local Partnerships were audited by other auditors whose reports thereon have been furnished to us, and our opinion expressed herein, insofar as it relates to the amount included for these Local Partnerships, is based solely upon the reports of the other auditors. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Capital Realty Investors, Ltd. as of December 31, 2009, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP McLean, Virginia May 18, 2010 IV-6 CAPITAL REALTY INVESTORS, LTD. BALANCE SHEETS ASSETS December 31, Investments in and advances to partnerships $ $ Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $184,526 and $178,047, respectively Property purchase costs, net of accumulated amortization of $47,819 and $46,154, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Accounts payable and accrued expenses $ $ Total liabilities Commitments and contingencies Partners’ capital Capital paid in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated gain Total partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these financial statements. IV-7 CAPITAL REALTY INVESTORS, LTD. STATEMENTS OF OPERATIONS For the years ended December 31, Share of income from partnerships $ $ $ Other revenue and expenses: Revenue: Interest and other Expenses: General and administrative Professional fees Management fee Amortization of deferred costs Total other revenue and expenses ) ) ) Income (loss) before gain on disposition of investment in Partnerships ) Gain on disposition of investment in partnerships, net of disposition fee Net income (loss) $ $ ) $ Net income (loss) allocated to General Partners (3%) $ $ ) $ Net income (loss) allocated to Limited Partners (97%) $ $ ) $ Net income (loss) per unit of Limited Partner Interest, based on 24,747 units outstanding $ $ ) $ The accompanying notes are an integral part of these financial statements. IV-8 CAPITAL REALTY INVESTORS, LTD. STATEMENTS OF CHANGES IN PARTNERS' (DEFICIT) CAPITAL General Limited Partners Partners Total Partners’ (deficit) capital, January 1, 2008 $ ) $ $ Net income Distribution paid ) ) Partners’ (deficit) capital, December 31, 2008 ) Net loss ) ) ) Distribution of $102 per Unit of Limited Partner Interest ) ) Partners’ (deficit) capital, December 31, 2009 ) Net income Distribution of $30 per Unit of Limited Partner Interest ) ) Partners’ (deficit) capital, December 31, 2010 $ ) $ $ The accompanying notes are an integral part of these financial statements. IV-9 CAPITAL REALTY INVESTORS, LTD. STATEMENTS OF CASH FLOWS For the years ended December 31, Cash flows from operating activities: Net income (loss) $ $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Share of income from partnerships ) ) ) Amortization of deferred costs Gain on disposition of investment in partnership, net of disposition fee ) Changes in assets and liabilities: Increase in accrued interest receivable on advances to local partnership ) Decrease (increase) in other assets ) ) Increase (decrease) in accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Proceeds from disposition of investment in partnerships Collection of sale proceeds due to the Partnership Receipt of distributions from partnerships Disposition fee paid to a related party ) Advances made to local partnership ) ) ) Collection of advance made to local partnership Net cash (used in) provided by investing activities ) ) Cash flows from financing activities: Distributions to Limited Partners ) ) ) Tax distribution on behalf of Limited Partners ) Net cash used in financing activities ) ) ) Net (decrease) increase in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ The accompanying notes are an integral part of these financial statements. IV-10 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Organization Capital Realty Investors, Ltd. (the Partnership) was formed under the District of Columbia Limited Partnership Act on June 1, 1981, and shall continue until December 31, 2030, unless sooner dissolved in accordance with the terms of the Partnership Agreement.The Partnership was formed to invest in real estate by acquiring and holding limited partner interests in limited partnerships (Local Partnerships) that own and operate federal or state government-assisted properties or properties which provide housing principally to the elderly or to individuals and families of low or moderate income, or conventionally financed apartment properties, located throughout the United States. The General Partners of the Partnership are C.R.I., Inc. (CRI), which is the Managing General Partner, current and former shareholders of CRI, and Rockville Pike Associates, Ltd., a Maryland limited partnership which includes the shareholders of CRI and certain former officers and employees of CRI. The Partnership sold 24,837 units at $1,000 per unit of limited partner interest through a public offering.The offering period was terminated on December 31, 1982.As of December 31, 2010, 90 units of limited partner interest had been abandoned. b.Method of accounting The financial statements of the Partnership are prepared on the accrual basis of accounting in conformity with accounting principles generally accepted in the United States of America. c.Variable interest entities GAAP provides guidance on when a company should include the assets, liabilities, and activities of a variable interest entity (VIE) in its financial statements and when it should disclose information about its relationship with a VIE. Generally, a variable interest entity, or VIE, is an entity with one or more of the following characteristics: (a) the total equity investment at risk is not sufficient to permit the entity to finance its activities without additional subordinated financial support; (b) as a group the holders of the equity investment at risk lack (i) the ability to make decisions about an entity’s activities through voting or similar rights, (ii) the obligation to absorb the expected losses of the entity, or (iii) the right to receive the expected residual returns of the entity; or (c) the equity investors have voting rights that are not proportional to their economic interests and substantially all of the entity’s activities either involve, or are conducted on behalf of, an investor that has disproportionately few voting rights. The primary beneficiary of a VIE is generally the entity that will receive a majority of the VIE’s expected losses, receive a majority of a VIE’s expected residual returns, or both. The Partnership does not consolidate the Partnership's interests in these VIE’s under this guidance, as it is not considered to be the primary beneficiary. The Partnership currently records the amount of its investment in these partnerships as an asset on its balance sheet, recognizes its share of partnership income or losses in the statements of operations, and discloses how it accounts for material types of these investments in its financial statements. IV-11 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued The Partnership’s balance in investment in Local Partnerships represents its maximum exposure to loss. The Partnership’s exposure to loss on these partnerships is mitigated by the condition and financial performance of the underlying properties as well as the strength of the local general partners. d.Investments in and advances to partnerships The Partnership’s investment in Local Partnerships is considered to be variable interest entities (VIEs) because the owners of the equity at risk in these entities do not have the power to direct their operations. However, the Partnership is not considered the primary beneficiary of the Local Partnerships since it does not have the power to direct the activities that are considered most significant to the economic performance of these entities. Therefore, and because the Partnership is a limited partner in the Local Partnerships, the Partnership accounts for the investment in its Local Partnerships using the equity method of accounting. Under the equity method, the initial investment is recorded at cost, increased or decreased by the Partnership’s share of income or losses, and decreased by distributions received and syndication costs. The investment balance cannot be reduced below zero. As of December 31, 2010 and 2009, the Partnership's share of cumulative losses for four of the Local Partnerships exceeded the amount of the Partnership's investments in and advances to those Local Partnerships by $4,760,850 and $4,951,574, respectively.Since the Partnership has no further obligation to advance funds or provide financing to these Local Partnerships, the excess losses have not been reflected in the accompanying financial statements.The Partnership’s carrying value is zero and the equity method has been suspended for the following four Local Partnerships as of December 31, 2010, and as of December 31, 2009: Hillview Terrace, New Sharon Woods, Shallowford Oaks, and Westwood Village.Distributions of $7,219 and $14,439 received from one Local Partnership during 2010 and 2009, for which the Partnership’s carrying value is zero (equity method suspended) were recorded as increases in the Partnership’s share of income from partnerships in the year received. Costs incurred in connection with acquiring these investments have been capitalized and are being amortized using the straight-line method over the estimated useful lives of the properties owned by the Local Partnerships. e.Investment in partnerships held for sale When investments are reclassified to investment in partnerships held for sale, amortization of acquisition fees and property purchase costs are discontinued.Assets held for sale are recorded at the lower of the carrying amount or expected sales price less costs to sell. f.Cash and cash equivalents Cash and cash equivalents consist of money market funds, time and demand deposits, and repurchase agreements with original maturities of three months or less.Interest income is recognized as earned. IV-12 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued g.Income taxes For federal and state income tax purposes, each partner reports on his or her personal income tax return his or her share of the Partnership’s income or loss as determined for tax purposes.Accordingly, no provision has been made for income taxes in these financial statements. h.Use of estimates In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, the Partnership is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and of revenues and expenses during the reporting periods.Actual results could differ from those estimates. i.Fair Value of Financial Instruments On January 1, 2009, the Partnership adopted the new accounting standard which requires adoption of the fair value standards in the Financing Accounting Standards Board Accounting Standards Codification (ASC) for nonfinancial assets and nonfinancial liabilities.The adoption did not have a material impact on the financial position, results of operations or cash flows. During the quarter ended June 30, 2009, the Partnership adopted the new accounting standard which requires disclosure regarding the fair value of financial instruments for interim reporting periods as well as in annual financial statements. The ASC establishes a hierarchy for inputs used in measuring fair value as follows: 1. Level 1 Inputs quoted prices in active markets for identical assets and liabilities. 2. Level 2 Inputs observable inputs other than quoted prices in active markets for identical assets and liabilities. 3. Level 3 Inputs unobservable inputs. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to the fair value measurement. The balance sheet carrying amount for cash and cash equivalents approximates their fair value. IV-13 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued j.Impairment analysis The Partnership reviews property assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.Recoverability is measured by a comparison of the carrying amount of an asset to the estimated future net cash flows expected to be generated by the asset.Impairment for investments in partnerships is determined by review of the performance of the underlying asset and expected proceeds from the sale of the investment.If an asset were determined to be impaired, its basis would be adjusted to fair value through the recognition of an impairment loss. k.Allocation of net income (loss) Net income (loss) is allocated based on respective partnership interest or units outstanding.The Partnership has no dilutive interests. l.Subsequent events Events that occur after the balance sheet date but before the financial statements were available to be issued must beevaluated for recognition or disclosure. The effects of subsequent events that provide evidence about conditions that existed at the balance sheet date are recognized in the accompanying financial statements. Subsequent events which provide evidence about conditions that existed after the balance sheet date require disclosure in the accompanyingnotes. Management evaluated the activity of the Partnership and concluded that no subsequent events have occurred that would require recognition in the financial statements or disclosure in the notes to the financial statements. m.Recent accounting pronouncements On July 1, 2009, the Partnership adopted Financial Accounting Standards Board Accounting Standards Codification, which establishes the ASC as the source of authoritative accounting principles to be applied in preparation of financial statements in conformity with US GAAP. The adoption of this standard did not have a material impact on the financial position, results of operations or cash flows. On January 1, 2009, the Partnership adopted the new accounting standard which requires adoption of the fair value standards in the ASC for nonfinancial assets and nonfinancial liabilities.The adoption did not have a material impact on the financial position, results of operations or cash flows. During the quarter ended June 30, 2009, the Partnership adopted the new accounting standard which requires disclosure regarding the fair value of financial instruments for interim reporting periods as well as in annual financial statements. IV-14 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued The ASC establishes general standards of accounting and disclosure of events that occur after the balance sheet date but before the Partnership issues financial statements or has them available to issue. The ASC defines (i) the period after the balance sheet date during which a reporting entity’s management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (ii) the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and (iii) the disclosures an entity should make about events or transactions that occurred after the balance sheet date. The guidance became effective for periods ending after June 15, 2009. The adoption of the guidance did not have a material impact on the financial position, results of operations or cash flows. In June2009, the FASB issued an amendment to the accounting and disclosure requirements for the consolidation of variable interest entities (VIEs). The amended guidance modifies the consolidation model to one based on control and economics, and replaces the current quantitative primary beneficiary analysis with a qualitative analysis. The primary beneficiary of a VIE will be the entity that has (1)the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (2)the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. If multiple unrelated parties share such power, as defined, no party will be required to consolidate the VIE. Further, the amended guidance requires continual reconsideration of the primary beneficiary of a VIE and adds an additional reconsideration event for determination of whether an entity is a VIE. Additionally, the amendment requires enhanced and expanded disclosures around VIEs. This amendment is effective for fiscal years beginning after November15, 2009. The Partnership has determined that adoption of this guidance has no material impact on the Partnership’s financial statements. 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS a.Interests in profits, losses and cash distributions made by Local Partnerships The Partnership has a 94.99% to 98.98% interest in profits, losses and cash distributions (as restricted by various federal and state housing agencies) (collectively, the “Agencies”) of each Local Partnership.An affiliate of the Managing General Partner of the Partnership is also a general partner of each Local Partnership.As stipulated by the Local Partnerships’ partnership agreements, the Local Partnerships are required to make annual cash distributions from surplus cash flow, if any.During 2010, 2009 and 2008, the Partnership received cash distributions from rental operations of the Local Partnerships of $59,372, $41,875 and $70,568, respectively.As of December 31, 2010 and 2009, two and three of the Local Partnerships had aggregate surplus cash, as defined by their respective regulatory Agencies, in the amounts of $1,043,598 and $855,928, respectively, which may be available for distribution in accordance with their respective regulatory Agencies' regulations. IV-15 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued The cash distributions to the Partnership from the operations of the Local Partnerships may be limited by the Agencies' regulations.Such regulations limit annual cash distributions to a percentage of the owner's equity investment in a rental property.Funds in excess of those which may be distributed to owners are generally required to be placed in a residual receipts account held by the governing state or federal agency for the benefit of the property.In addition, local general partners have the authority to withhold funds if needed for property repairs, improvements, or other property needs. Upon sale or refinancing of a property owned by a Local Partnership, or upon the liquidation of a Local Partnership, the proceeds from such sale, refinancing or liquidation shall be distributed in accordance with the respective provisions of each Local Partnership's partnership agreement.In accordance with such provisions, the Partnership would receive from such proceeds its respective percentage interest of any remaining proceeds, after payment of (i) all debts and liabilities of the Local Partnership and certain other items, (ii) the Partnership's capital contributions plus certain specified amounts as outlined in each partnership agreement, and (iii) certain special distributions to general partners and related entities of the Local Partnership. b.Advance to Local Partnership As of both December 31, 2010 and 2009, the Partnership had advanced funds, including accrued interest, totaling $980,348 and $872,636, respectively, to ARA Associates - Shangri-La Ltd. (Shallowford Oaks).On April 28, 2009, the Partnership advanced $150,000 to Shallowford Oaks for operating expenses.On July 29, 2009, the Partnership advanced $300,000 to Shallowford Oaks for maintenance expenses.On April 15, 2010, the Partnership advanced $100,000 to Shallowford Oaks for operating expenses. The Partnership accrued $51,315 interest receivables on the advances to Shallowford Oaks as of December 31, 2010.For financial reporting purposes, these loans and related accrued interest receivables have been reduced to zero by the Partnership as a result of losses at the Local Partnership level during prior years. As of January 2011, the Shallowford Oaks property was unable to meet its debt service requirements and was therefore in default with regards to the mortgage encumbering the property. In February 2011, the mortgage lender for the mortgage encumbering the Shallowford Oaks property sent notice accelerating the debt. The Local General Partner of Shallowford Oaks is currently negotiating with the lender to attempt to restructure the debt and does not expect that the lender will take any further action while the negotiations are pending. IV-16 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued c.Property matters Baltic Plaza On June 24, 2001, the Local Managing General Partner entered into a contract to sell the property owned by Sencit Baltic Associates (Baltic Plaza).On December 19, 2002, Baltic Plaza was sold.Cash proceeds received by the Partnership totaled $2,053,358.As part of the consideration, the Local Partnership took back a 30-year purchase money note in the principal amount of $2,300,000, collateralized by the partnership interests of the general partner of the maker/purchaser.The Local Partnership assigned the purchase money note to an escrow for the benefit of its partners (with CRI serving as escrow agent), so that the Local Partnership entity could be dissolved.The purchase money note bears interest at 4.6% compounded annually, and requires a minimum annual payment equal to 50% of the maker/purchaser’s annual audited cash flow, as defined, with the balance of unpaid principal, if any, plus accrued interest, due and payable on December 31, 2032.As of April 13, 2010, no payments of principal or interest have been received on this purchase money note.The Partnership’s 98% beneficial interest in this purchase money note is reflected in the accompanying balance sheets at December 31, 2010 and 2009, at its original principal balance of $2,300,000 plus estimated accrued but unpaid interest, all discounted to $619,000 to provide for an effective interest rate commensurate with the investment risk.The resulting discounted amount has been fully reserved due to uncertainty of collection of the purchase money note and related interest. d.Completed sales Court Place On March 31, 2008, the Partnership’s interest in Court Place was sold.The sale resulted in net gain on disposition of investment in partnerships of $0 for financial statement purposes in 2008 and in gain of $70,099 for federal tax purposes.In accordance with the terms of the Partnership Agreement, in April 2008, the Managing General Partner was paid a disposition fee of $246,690 related to the sale.The fee was netted against the related gain on disposition of investment in partnerships at March 31, 2008. Linden Place On January 1, 2008, the Partnership’s interest in Linden Place Associates (Linden Place) was sold.The sale resulted in net gain on disposition of investment in partnerships of $2,796,506 for financial statement purposes in 2008 and in gain of $5,153,743 for federal tax purposes.In accordance with the terms of the Partnership Agreement, in January 2008, the Managing General Partner was paid a disposition fee of $917,500 related to the sale.The fee was netted against the related gain on disposition of investment in partnerships in January 2008.In May 2008, the Partnership received a cash flow distribution of $39,265 which was accrued and included in net gain on disposition of investment in partnerships at March 31, 2008. IV-17 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued Park Glen On March 31, 2008, the Partnership’s interest in Park Glen Associates (Park Glen) was sold.The sale resulted in net gain on disposition of investment in partnerships of $38,518 for financial statement purposes in 2008 and in gain of $2,220,956 for federal tax purposes.In accordance with the terms of the Partnership Agreement, in April 2008, the Managing General Partner was paid a disposition fee of $300,610 related to the sale.The fee was netted against the related gain on disposition of investment in partnerships at March 31, 2008. Warner House On October 22, 2007, a contract for the sale of the Partnership’s interest in Warner House Partnership (Warner House) was signed.On March 31, 2008, the Partnership’s interest in Warner House was sold.The sale resulted in net gain on disposition of investment in partnerships of $140,193 for financial statement purposes in 2008 and in gain of $1,529,981 for federal tax purposes. e.Summarized financial information Combined balance sheets and combined statements of operations for the six Local Partnerships in which the Partnership is invested as of December 31, 2010, follow.The information is presented separately for two Local Partnerships which have investment basis (equity method), and for four Local Partnerships for which the Partnership’s carrying value is zero (equity method suspended). COMBINED BALANCE SHEETS December 31, 2010 Equity Method Suspended Total Number of Local Partnerships 2 (a) 4 (b) 6 Rental property, at cost, net of accumulated depreciation of $11,918,134, $16,147,113, and $28,065,247, respectively $ $ $ Land Other assets Total assets $ $ $ Mortgage notes payable $ $ $ Other liabilities Due to general partners Total liabilities Partners' capital (deficit) ) ) Total liabilities and partners' capital (deficit) $ $ $ ————— (a)Capital Commons; Chestnut (b)Hillview Terrace; New Sharon Woods; Shallowford Oaks; Westwood Village IV-18 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS For the year ended December 31, 2010 Equity Method Suspended Total Number of Local Partnerships 2 (a) 4 (b) 6 Revenue: Rental $ $ $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income $ $ $ Cash distributions $ $ $ Cash distributions recorded as reduction of investments in partnerships $ $ $ Cash distributions recorded as income $ $ $ Partnership’s share of Local Partnership net income $ $ $ Advance to Local Partnership, including accrued interest ) ) Share of income (loss) from partnerships $ $ ) $ ————— (a)Capital Commons; Chestnut (b)Hillview Terrace; New Sharon Woods; Shallowford Oaks; Westwood Village IV-19 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued Combined balance sheets and combined statements of operations for the six Local Partnerships in which the Partnership is invested as of December 31, 2009, follow.The information is presented separately for two Local Partnerships which have investment basis (equity method), and for four Local Partnerships for which the Partnership’s carrying value is zero (equity method suspended). COMBINED BALANCE SHEETS December 31, 2009 Equity Method Suspended Total Number of Local Partnerships 2 (a) 4 (b) 6 Rental property, at cost, net of accumulated depreciation of $11,442,354, $15,898,429, and $27,340,783, respectively $ $ $ Land Other assets Total assets $ $ $ Mortgage notes payable $ $ $ Other liabilities Due to general partners Total liabilities Partners' capital (deficit) ) ) Total liabilities and partners' capital (deficit) $ $ $ ————— (a)Capital Commons; Chestnut (b)Hillview Terrace; New Sharon Woods; Shallowford Oaks; Westwood Village IV-20 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS For the year ended December 31, 2009 Equity Method Suspended Total Number of Local Partnerships 2 (a) 4 (b) 6 Revenue: Rental $ $ $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income (loss) $ $ ) $ Cash distributions $ $ $ Cash distributions recorded as reduction of investments in partnerships $ $ $ Cash distributions recorded as income $ $ $ Partnership’s share of Local Partnership net income $ $ $ Advance to Local Partnership ( 450,000 ) ) Share of income (loss) from partnerships $ $ ) $ ————— (a)Capital Commons; Chestnut (b)Hillview Terrace; New Sharon Woods; Shallowford Oaks; Westwood Village IV-21 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued Combined statements of operations for the six Local Partnerships in which the Partnership was invested as of December 31, 2008, follow.The information is presented separately for two Local Partnerships which have investment basis (equity method), and for four Local Partnerships for which the Partnership’s carrying value is zero (equity method suspended). COMBINED STATEMENTS OF OPERATIONS For the year ended December 31, 2008 Equity Method Suspended Total Number of Local Partnerships 2 4 6 Revenue: Rental $ $ $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income $ $ $ Cash distributions $ $ $ Partnership’s share of Local Partnership net income $ $ $ Advance to Local Partnership ) ) Share of income from partnerships $ $ ) $ ————— (1)Includes Warner House sold in March 2008. All of the cash distributions recorded as income are included in share of income from partnerships on the statements of operations for the respective years, and are recorded as cash receipts on the respective balance sheets.Cash distributions recorded as a reduction of the related investment are recorded as cash receipts on the respective balance sheets, and are recorded as a reduction of investments in and advances to partnerships, also on the respective balance sheets. IV-22 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 2.INVESTMENTS IN AND ADVANCES TO PARTNERSHIPS - Continued f. Reconciliation of the Local Partnerships' financial statement net income to taxable income For federal income tax purposes, the Local Partnerships report on a basis whereby:(i) certain revenue and the related assets are recorded when received rather than when earned; (ii) certain costs are expensed when paid or incurred rather than capitalized and amortized over the period of benefit; and (iii) a shorter life is used to compute depreciation on the property as permitted by the Internal Revenue Code and the underlying regulations.These returns are subject to examination and, therefore, possible adjustment by the IRS. A reconciliation of the Local Partnerships' financial statement net income reflected above to taxable income follows. For the years ended December 31, Financial statement net income $ $ $ Differences between financial statement and tax depreciation, amortization, and miscellaneous differences Taxable income $ $ $ 3.RELATED PARTY TRANSACTIONS In accordance with the terms of the Partnership Agreement, the Partnership paid the Managing General Partner a fee for services in connection with the review, selection, evaluation, negotiation and initial acquisition of the original interests in the Local Partnerships.The fee amounted to $993,480, which is equal to four percent of the Limited Partners' capital contributions to the Partnership.The acquisition fee was capitalized and is being amortized over a 40-year period using the straight-line method. In accordance with the terms of the Partnership Agreement, the Partnership is obligated to reimburse the Managing General Partner or its affiliates for certain direct expenses and payroll expenses in connection with managing the Partnership.Payroll expenses are reimbursed at a factor of 1.75 times base salary.For the years ended December 31, 2010, 2009 and 2008, the Partnership paid $167,844, $191,818 and $236,436, respectively, to the Managing General Partner or its affiliates as direct reimbursement of expenses incurred on behalf of the Partnership.In addition, certain employees of the Managing General Partner provided legal and tax accounting services to the Partnership.These are reimbursed comparable to third party service charges.For the years ended December 31, 2010, 2009 and 2008, the Partnership paid $83,391, $43,605 and $80,818, respectively, to the Managing General Partner or its affiliates for these services.Such reimbursed expenses are included in the accompanying statements of operations as general and administrative expenses. IV-23 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 3.RELATED PARTY TRANSACTIONS - Continued In accordance with the terms of the Partnership Agreement, the Partnership is obligated to pay the Managing General Partner an annual incentive management fee (Management Fee) after all other expenses of the Partnership are paid.The amount of the Management Fee shall be equal to 0.25% of invested assets, as defined in the Partnership Agreement, and shall be payable from the Partnership's cash available for distribution, as defined in the Partnership Agreement, as of the end of each calendar year, as follows: (i) First, on a monthly basis as an operating expense before any distributions to limited partners in an annual amount equal to $95,208; and (ii) Second, after distributions to the limited partners in the amount of one percent of the gross proceeds of the offering, the balance of such 0.25% of invested assets. For each of the years ended December 31, 2010, 2009 and 2008, the Partnership paid the Managing General Partner a Management Fee of $95,208. In accordance with the terms of the Partnership Agreement, in January 2008 the Managing General Partner was paid a disposition fee of $917,500 related to the sale of the Partnership’s interest in Linden Place, which was netted against the related gain on disposition of investment in partnerships at March 31, 2008.In accordance with the terms of the Partnership Agreement, in April 2008 the Managing General Partner was paid disposition fees of $246,690 and $300,610 related to the sales of the Partnership’s interests in Court Place and Park Glen, respectively, which were netted against the related gain on disposition of investment in partnerships. 4.PARTNERSHIP PROFITS AND LOSSES, AND DISTRIBUTIONS All profits and losses are allocated 97% to the limited partners and 3% to the General Partners.The net proceeds resulting from the liquidation of the Partnership or the Partnership's share of the net proceeds from any sale or refinancing of the Local Partnerships or their rental properties which are not reinvested shall be distributed and applied as follows: (i) to the payment of debts and liabilities of the Partnership (including all expenses of the Partnership incident to the sale or refinancing) other than loans or other debts and liabilities of the Partnership to any partner or any affiliate; such debts and liabilities, in the case of a non-liquidating distribution, to be only those which are then required to be paid or, in the judgment of the Managing General Partner, required to be provided for; (ii) to the establishment of any reserves which the Managing General Partner deems reasonably necessary for contingent, unmatured or unforeseen liabilities or obligations of the Partnership; (iii) to the limited partners in the amount of their capital contributions without deduction for prior cash distributions other than prior distributions of proceeds from any sale or refinancing; (iv) to the repayment of any unrepaid loans theretofore made by any partner or any affiliate to the Partnership for Partnership obligations and to the payment of any unpaid amounts owing to the General Partners pursuant to the Partnership Agreement; (v) to the General Partners in the amount of their capital contributions; IV-24 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 4.PARTNERSHIP PROFITS AND LOSSES, AND DISTRIBUTIONS - Continued (vi) thereafter, for their services to the Partnership, in equal shares to certain general partners (or their designees), whether or not any is then a general partner, an aggregate fee of one percent of the gross proceeds resulting from (A) such sale (if the proceeds are from a sale rather than a refinancing) and (B) any prior sales from which such one percent fee was not paid to the General Partners or their designees; and, (vii) the remainder, 15% to the General Partner (or their assignees) and 85% to the limited partners (or their assignees). Fees payable to certain general partners (or their designees) under (vi) above, together with all other property disposition fees and any other commissions or fees payable upon the sale of apartment properties, shall not in the aggregate exceed the lesser of the competitive rate or six percent of the sales price of the apartment properties. Pursuant to the Partnership Agreement, all cash available for distribution, as defined, shall be distributed, not less frequently than annually, 97% to the limited partners and 3% to the General Partners, after payment of the Management Fee (see Note 3), as specified in the Partnership Agreement.On March 27, 2009, the Partnership paid a cash distribution of $2,524,194 ($102 per Unit) to the Limited Partners who were holders of record as of March 27, 2009.The distribution consisted of a portion of the proceeds received from the sales of Linden Place, Court Place, Park Glen and Warner House.On July 26, 2010, the Partnership paid a cash distribution of $742,410 ($30 per Unit) to the Limited Partners who were holders of record as of July 1, 2010. As defined in the Partnership Agreement, after the payment of the distributions described in the previous paragraph, after the establishment of any reserves deemed necessary by the Managing General Partner and after payment of the Management Fee, the Partnership had no remaining cash available for distribution for the years ended December 31, 2010, 2009 and 2008.The Managing General Partner currently intends to retain all of the Partnership's remaining undistributed cash for operating cash reserves. 5.RECONCILIATION OF THE PARTNERSHIP'S FINANCIAL STATEMENT NET (LOSS) INCOME TO TAXABLE INCOME For federal income tax purposes, the Partnership reports on a basis whereby:(i) certain expenses are amortized rather than expensed when incurred; (ii) certain costs are amortized over a shorter period for tax purposes, as permitted by the Internal Revenue Code and underlying regulations, and (iii) certain costs are amortized over a longer period for tax purposes.The Partnership records its share of income or losses from its investments in limited partnerships for federal income tax purposes as reported on the Local Partnerships' federal income tax returns (see Note 2.f.), including losses in excess of related investment amounts.These returns are subject to examination and, therefore, possible adjustment by the IRS. IV-25 CAPITAL REALTY INVESTORS, LTD. NOTES TO FINANCIAL STATEMENTS 5.RECONCILIATION OF THE PARTNERSHIP'S FINANCIAL STATEMENT NET INCOME (LOSS) TO TAXABLE INCOME - Continued A reconciliation of the Partnership's financial statement net income (loss) to taxable income follows. For the years ended December 31, Financial statement net income (loss) $ $ ) $ Adjustments: Differences between financial statement net income and taxable income related to the Partnership's equity in the Local Partnerships' income or losses and accrued Expenses Difference between financial statement gain (loss) and tax gain (loss) from the sale or transfer properties Costs amortized over a shorter period for income tax purposes Taxable income $ $ $ 6.CASH CONCENTRATION RISK Financial instruments that potentially subject the Partnership to concentrations of risk consist primarily of cash. The Partnership maintains four cash accounts with two banks.As of December 31, 2010, the uninsured portion of the cash balances was $0. # # # IV-26
